U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-194055 KANGE CORP. (Exact name of registrant as specified in its charter) Nevada 7371 33-1230169 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) 2770 S. Maryland Pkwy. # 302 Las Vegas, Nevada, 89109 (Address and telephone number of principal executive offices) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No ¨ Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of October 15, 2015 Common Stock, $0.001 5,520,000 INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Qualitative and Quantitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosure 15 Item 5. Other information 15 Item 6. Exhibits 16 SIGNATURES 17 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS KANGE CORP. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS August 31, November 30, 2015 2014 (unaudited) ASSETS Current assets Cash $ 410 $ 25 Total current assets 410 25 Total assets $ 410 $ 25 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Due to shareholder $ 18,128 $ 11,478 Total current liabilities 18,128 11,478 Total liabilities 18,128 11,478 Commitments and contingencies Stockholders' deficit Preferred stock, $0.0001 par value, 50,000,000 shares authorized Series A preferred stock, 5,000,000 shares authorized, 4,750,000 shares issued and outstanding - - Series B preferred stock, 250,000 shares authorized, 250,000 shares issued and outstanding - - Common stock, $0.001 par value, 75,000,000 shares authorized, 5,520,000 shares issued and outstanding 5,520 5,520 Additional paid-in capital 15,680 15,680 Deficit accumulated during the development stage (38,918 ) (32,653 ) Total stockholders' deficit (17,718 ) (11,453 ) Total liabilities and stockholders' deficit $ 410 $ 25 See accompanying notes to condensed unaudited financial statements. 3 KANGE CORP. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (unaudited) From August 16, 2013 (Inception) For the three months ended For the nine months ended to August 31, August 31, August 31, 2015 2014 2015 2014 2015 Revenue, net $ - $ - $ - $ - $ - Operating expenses General and administrative - General and administrative 501 1,947 6,265 10,516 38,918 Operating loss (501 ) (1,947 ) (6,265 ) (10,516 ) (38,918 ) Provision for income taxes - Net loss $ (501 ) $ (1,947 ) $ (6,265 ) $ (10,516 ) $ (38,918 ) Net loss per share - basic and diluted and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding - basic and diluted 5,520,000 5,520,000 5,520,000 5,520,000 * denotes a loss of less than $(0.01) per share See accompanying notes to condensed unaudited financial statements. 4 KANGE CORP. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF STOCKHOLDERS' DEFICIT AUGUST 31, 2015 (unaudited) Deficit accumulated Additional during the Common Stock Paid In Development Shares Amount Capital Stage Total Balance at inception, August 16, 2013 - $ - $ - $ - $ - Shares issued for cash at $0.001 per share on August 29, 2013 3,000,000 3,000 - - 3,000 Shares issued for cash at $0.005 per share on September 23, 2013 1,400,000 1,400 5,600 - 7,000 Shares issued for cash at $0.01 per share on October 17, 2013 1,120,000 1,120 10,080 - 11,200 Net loss for the period ended November 30, 2013 - - - (678 ) (678 ) Balance at November 30, 2013 5,520,000 $ 5,520 $ 15,680 $ (678 ) $ 20,522 Net loss for the period ended November 30, 2014 - - - (31,975 ) (31,975 ) Balance at November 30, 2014 5,520,000 $ 5,520 $ 15,680 $ (32,653 ) $ (11,453 ) Net loss for the period ended August 31, 2015 - - - (7,765 ) (7,765 ) Balance at August 31, 2015 5,520,000 $ 5,520 $ 15,680 $ (40,418 ) $ (19,218 ) See accompanying notes to condensed unaudited financial statements. 5 KANGE CORP. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF CASH FLOWS (unaudited) For the period August 16, 2013 (Inception) For the nine months ended to August 31, August 31, 2015 2014 2015 Cash flows from operating activities: Net loss $ (6,265 ) $ (10,516 ) $ (38,918 ) Adjustments to reconcile net loss to net cash used in operating activities: - - - Net cash used in operating activities (6,265 ) (10,516 ) (38,918 ) Cash flows provided by investing activities - - - Net cash provided by (used in) investing activities - - - Cash flows from financing activities: Proceeds from sale of common stock - - 21,200 Proceeds from shareholder loan 6,650 - 18,128 Net cash provided by financing activities 6,650 - 39,328 Net decrease in cash 385 (10,516 ) 410 Cash at beginning of period 25 21,700 - Cash at end of period $ 410 $ 11,184 $ 410 Supplemental cash flow information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - See accompanying notes to unaudited condensed financial statements. 6 KANGE CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO THE CONDENSED UNAUDITED FINANACIAL STATEMENTS FOR THE THREE AND NINE MONTH PERIODS ENDED AUGUST 31, 2, 2013 (“INCEPTION”) TO AUGUST 31, 2015 NOTE 1– ORGANIZATION AND NATURE OF BUSINESS Kange Corp. (“Kange,”the “Company,” “we,”“us,” or“our”) was incorporated under the laws of the State of Nevada on August 16, 2013 (Inception). We are a development stage company and we intend to commence business operations in developing and selling mobile software products, for Apple and android platforms, starting in Estonia and Europe, which is our initial market. We also plan to provide mobile software products internationally as well. NOTE 2– GOING CONCERN The accompanying unaudited financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company sustained net losses of $7,765 and used cash in operating activities of $6,265 for the nine months ended August 31, 2015. The Company had working capital deficit, stockholders’ deficiency and accumulated deficit of $19,218, $19,218 and $40,418, respectively, at August 31, 2015. These factors raise substantial doubt about the ability of the Company to continue as a going concern for a reasonable period of time. The Company’s continuation as a going concern is dependent upon its ability to generate revenues and its ability to continue receiving investment capital and loans from third parties to sustain its current level of operations. The Company is in the process of securing working capital from investors for common stock, convertible notes payable, and/or strategic partnerships. No assurance can be given that the Company will be successful in these efforts. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 3– SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Basis The Company uses the accrual basis of accounting and accounting principles generally accepted in the United States of America (“GAAP” accounting). The Company has adopted a November 30 fiscal year end. Unaudited Interim Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, the financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments consisting of normal recurring entries necessary for a fair statement of the periods presented for: (a) the financial position; (b) the result of operations; and (c) cash flows, have been made in order to make the financial statements presented not misleading.These financial statements should be read in conjunction with the financial statements of the Company for the year ended November 30, 2014 and notes thereto contained in the Annual Report on Form 10-K of the Company filed with the United States Securities and Exchange Commission (the “SEC”) on April 27, 2015. The results of operations for such interim periods are not necessarily indicative of operations for a full year. Development Stage Company The Company is in the development stage as defined under the then current Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915-205 “Development-Stage Entities” and among the additional disclosures required as a development stage company are that its financial statements were identified as those of a development stage company, and that the statements of operations, stockholders’ deficit and cash flows disclosed activity since the date of its Inception (August 16, 2013) as a development stage company. Effective June 10, 2014 FASB changed its regulations with respect to Development Stage Entities and these additional disclosures are no longer required for annual reporting periods beginning after December 15, 2014 with the option for entities to early adopt these new provisions. The Company has not elected to early adopt these provisions and consequently these additional disclosures are included in these financial statements. 7 KANGE CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO THE CONDENSED UNAUDITED FINANACIAL STATEMENTS FOR THE THREE AND NINE MONTH PERIODS ENDED AUGUST 31, 2, 2013 (“INCEPTION”) TO AUGUST 31, 2015 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates in the accompanying financial statements includethe valuation allowance on deferred tax assets. Reclassifications Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported losses, total assets, or stockholders’ equity as previously reported. Cash and Cash Equivalents For purposes of the Statement of Cash Flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. The Company's bank accounts are deposited in insured institutions. The funds are insured up to $250,000. At August 31, 2015, the Company's bank deposits did not exceed the insured amounts. Fair Value of Financial Instruments FASB ASC 820 "Fair Value Measurements and Disclosures" establishes a three-tier fair value hierarchy, which prioritizes the inputs in measuring fair value. The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the market. These tiers include: Level 1: defined as observable inputs such as quoted prices in active markets; Level 2: defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3: defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions The Company’s financial instruments consist of cash and a loan from a director. The carrying amount of these financial instruments approximates fair value due to the short-term maturity of these items. Impairment of Long-Lived Assets The Company continually monitors events and changes in circumstances that could indicate carrying amounts of long-lived assets may not be recoverable. When such events or changes in circumstances are present, the Company assesses the recoverability of long-lived assets by determining whether the carrying value of such assets will be recovered through undiscounted expected future cash flows. If the total of the future cash flows is less than the carrying amount of those assets, the Company recognizes an impairment loss based on the excess of the carrying amount over the fair value of the assets. Assets to be disposed of are reported at the lower of the carrying amount or the fair value less costs to sell. Dividends The Company has not adopted any policy regarding payment of dividends. No dividends have been paid during any of the periods shown. Income Taxes The Company follows the liability method of accounting for income taxes. Under this method, deferred income tax assets and liabilities are recognized for the estimated tax consequences attributable to differences between the financial statement carrying values and their respective income tax basis (temporary differences). The effect on deferred income tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. 8 KANGE CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO THE CONDENSED UNAUDITED FINANACIAL STATEMENTS FOR THE THREE AND NINE MONTH PERIODS ENDED AUGUST 31, 2, 2013 (“INCEPTION”) TO AUGUST 31, 2015 Revenue Recognition The Company will recognize revenue in accordance with ASC. 605, “Revenue Recognition” ASC-605 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectability is reasonably assured. Determination of criteria (3) and (4) are based on management's judgments regarding the fixed nature of the selling prices of the products delivered and the collectability of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company will defer any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. Advertising Costs The Company’s policy regarding advertising is to expense advertising when incurred. The Company incurred advertising expense of $0 and $0 during the nine month periods ended August 31, 2015 and 2014, respectively. Stock-Based Compensation As of August 31, 2015 the Company has not issued any stock-based payments.Stock-based compensation is accounted for at fair value in accordance with ASC 718, ”Compensation – Stock Compensation.” To date, the Company has not adopted a stock option plan and has not granted any stock options. Basic Income (Loss) Per Share The Company computes loss per share in accordance with “ASC-260,” “Earnings per Share” which requires presentation of both basic and diluted earnings per share on the face of the statement of operations. Basic loss per share is computed by dividing net loss available to common shareholders by the weighted average number of outstanding common shares during the period. Diluted loss per share gives effect to all dilutive potential common shares outstanding during the period. Dilutive loss per share excludes all potential common shares if their effect is anti-dilutive. No potentially dilutive securities were issued or outstanding during the three and nine month periods ended August 31, 2015 and 2014. Recent Accounting Pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations other than those relating to Development Stage Companies as discussed above. NOTE 4– DUE TO SHAREHOLDER In support of the Company’s efforts and cash requirements, it may rely on advances from related parties until such time that the Company can support its operations or attains adequate financing through sales of its equity or traditional debt financing. There is no formal written commitment for continued support by shareholders. Amounts represent advances or amounts paid in satisfaction of liabilities. The advances are considered temporary in nature and have not been formalized by a promissory note. On August 16, 2013, our director and principal shareholder advanced $678 to the Company to fund its initial incorporation with the Nevada Secretary of State. The director and principal shareholder loaned a further $500 to the Company on October 30, 2013 as working capital. During October 2014 the shareholder has loaned $10,300 to the Company for working capital. On December 10, 2014 the shareholder loaned additional $600 to the working capital.During the nine month period ended August 31, 2015 the shareholder loaned additional $6,050 for working capital. As of August 31, 2015 the total due to this shareholder was $18,128. This amount is due on demand, bears no interest and is unsecured. NOTE 5– COMMON STOCK The Company has 75,000,000 authorized shares of common stock with a par value of $0.001 per share. 9 KANGE CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO THE CONDENSED UNAUDITED FINANACIAL STATEMENTS FOR THE THREE AND NINE MONTH PERIODS ENDED AUGUST 31, 2, 2013 (“INCEPTION”) TO AUGUST 31, 2015 On August 29, 2013, the Company issued 3,000,000 shares of common stock for cash proceeds of $3,000 at $0.001 per share. On September 23, 2013, the Company issued 1,400,000 shares of common stock for cash proceeds of $7,000 at $0.005 per share. On October 17, 2013, the Company issued 1,120,000 shares of common stock for cash proceeds of $11,200 at $0.01 per share. There were 5,520,000 shares of common stock issued and outstanding as of August 31, 2015. NOTE 6 – COMMITMENTS AND CONTINGENCIES Legal Matters From time to time, the Company may become subject to legal proceedings, claims and litigation arising in the ordinary course of its business. The Company is not currently a party to any material legal proceedings, nor is the Company aware of any other pending or threatened litigation that would have a material adverse effect on the Company’s business, operating results, cash flows or financial condition should such litigation be resolved unfavorably. NOTE 7– INCOME TAXES As of August 31, 2015, the Company had net operating loss carry forwards of $40,418 that may be available to reduce future years’ taxable income through 2035. Future tax benefits which may arise as a result of these losses have not been recognized in these financial statements, as their realization is determined not likely to occur and accordingly, the Company has recorded a valuation allowance for the deferred tax asset relating to these tax loss carry-forwards. NOTE 8 – SUBSEQUENT EVENTS On October 14, 2015, Elena Trinidad resigned as Chief Financial Officer of the Company to pursue other opportunities. Ms. Trinidad resignation was not due to, and was not caused by, in whole or in part, any disagreement with the Company, where related to the Company’s operations, policies, practices or otherwise. On October 9, 2015, our independent auditor, Cutler & Co., LLC (“Cutler”), notified the Company that they were merging with Pritchett, Siler & Hardy PC (“PS&H”). On October 9, 2015, the Company received a resignation letter from Cutler and an engagement letter from PS&H, which was signed accordingly. The Company has evaluated all events that occurred after August 31, 2014 through the date on which the financial statements were issued and determined that, other than as disclosed above, there were no material subsequent events required to be disclosed under U.S. GAAP. 10 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION SPECIAL NOTE CONCERNING FORWARD-LOOKING STATEMENTS We believe that it is important to communicate our future expectations to our security holders and to the public. This report, therefore, contains statements about future events and expectations which are “forward-looking statements” within the meaning of Sections 27A of the Securities Act of 1933 and 21E of the Securities Exchange Act of 1934, including the statements about our plans, objectives, expectations and prospects under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You can expect to identify these statements by forward-looking words such as “may,” “might,” “could,” “would,” ”will,” “anticipate,” “believe,” “plan,” “estimate,” “project,” “expect,” “intend,” “seek” and other similar expressions. Any statement contained in this report that is not a statement of historical fact may be deemed to be a forward-looking statement. Although we believe that the plans, objectives, expectations and prospects reflected in or suggested by our forward-looking statements are reasonable, those statements involve risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements, and we can give no assurance that our plans, objectives, expectations and prospects will be achieved. The following discussion of our results of operations should be read together with our financial statements and related notes included elsewhere in this report. General The Company plans to develop and market software product as a mobile application for end users of the current generation iPhone 5S, 5, iPad from Apple, Inc., and mobile phones with android platform. The mobile application’s digital content will be customizable by the owner of the particular device using our software. We plan to stay on the cutting edge of the constantly changing mobile application market, and our goal is to create a quality reputation within the mobile software community and marketplace. We plan to sell our initial applications through Apple App Store or through our own online retail website to small business owners, who desire their own mobile applications and want to control the content. On June 8, 2015, the Company entered into a development contract with Idap Group, LTD, a Ukrainian company (“Software Developer”). Under the terms of the contract, Software Developer agrees to provide mobile (pda and smartphone) application (“App”) software development to the Company, in exchange for not more than one hundred thousand U.S. dollars. Delivery of the ready Software shall be performed by placing it in the App Store and Google Play by Software Developer or transmitted via the Internet. Results of Operations Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. Three Months Period Ended August 31, 2015 Compared to the Three Month Period Ended August 31, 2014. We recognized no revenue for the three months ended August 31, 2015 and 2014 as we are a development stage company. During the three months ended August 31, 2015, we incurred general and administrative expenses of $2,001 compared to $1,947 incurred during the three months ended August 31, 2014. These expenses related to corporate overhead, financial and administrative contracted services. The variance is due to timing of services rendered in connection with the Company's filings. Our net loss for the three months period ended August 31, 2015 was $2,001 compared to a net loss of $1,947 for the three months period ended August 31, 2014 due to the factors discussed above. 11 Nine Months Period Ended August 31, 2015 Compared to the Nine Month Period Ended August 31, 2014. We recognized no revenue for the nine months ended August 31, 2015 and 2014 as we are a development stage company. During the nine months ended August 31, 2015, we incurred general and administrative expenses of $7,765 compared to $10,516 incurred for the nine month period ended August 31, 2014. These expenses related to corporate overhead, financial and administrative contracted services. Thus, our net loss for the nine month period ended August 31, 2015 was $7,765 compared to a net loss of $10,516 for the nine month period ended August 31, 2014 due to the factors discussed above. Liquidity and Capital Resources As of August 31, 2015, our total assets were $410, comprising exclusively of cash, compared to $25 in total assets, also comprising exclusively of cash, at November 30, 2014. As of August 31, 2015, our total liabilities were $19,628,which inculded accounts payable andshareholder’s advances, compared to $11,478 in total liabilities, comprised exclusively of shareholder’s advances, at November 30, 2014. Stockholders’ deficit was $19,218 as of August 31, 2015 compared to stockholders' deficit of $11,453 as of November 30, 2014. The variance between August 31, 2015 and November 30, 2014 principally relates to operating losses incurred in the period. Cash Flows from Operating Activities Net cash used in operating activities was $6,265 and $10,516 in the nine months ended August 31, 2015 and 2014, respectively. The decrease was in line with the decrease in the losses we incurred between the two periods. Cash Flows from Investing Activities The Company has not generated or used any cash flows from investing activities during the nine months ended August 31, 2015 and 2014. Cash Flows from Financing Activities We have historically financed our operations primarily from either advances from our shareholder or the issuance of equity. We received $6,650 advance from our shareholder during the nine months ended August 31, 2015 while no financing activities occurred during the nine months ended August 31, 2014. Going Concern The accompanying unaudited financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company had revenue of $0 and net losses of $7,765 for the nine months ended August 31, 2015 compared to revenue of $0 and net losses of $10,516 for the nine months ended August 31, 2014. The Company had working capital deficiency, stockholders’ deficit, and accumulated deficit of $19,218, $19,218 and $40,418, respectively, at August 31, 2015, and used cash in operations of $6,265 in the nine months ended August 31, 2015. These factors raise substantial doubt about the ability of the Company to continue as a going concern for a reasonable period of time. The Company is highly dependent on its ability to continue to obtain investment capital from future funding opportunities to fund the current and planned operating levels. The unaudited consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to bring in income generating activities and its ability to continue receiving investment capital from future funding opportunities. No assurance can be given that the Company will be successful in these efforts. 12 Plan of Operation and Funding We expect that working capital requirements will continue to be funded through a combination of loans form our director and further issuances of securities. Our working capital requirements are expected to increase in line with the growth of our business. Off-Balance Sheet Arrangements As of the date of this Quarterly Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Critical Accounting Policies The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make a number of estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Such estimates and assumptions affect the reported amounts of revenues and expenses during the reporting period. We base our estimates on historical experiences and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions and conditions. We continue to monitor significant estimates made during the preparation of our financial statements. On an ongoing basis, we evaluate estimates and assumptions based upon historical experience and various other factors and circumstances. We believe our estimates and assumptions are reasonable in the circumstances; however, actual results may differ from these estimates under different future conditions. See Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Note 2, “Summary of Significant Accounting Policies” in our audited financial statements for the year ended August 31, 2014, included in our Annual Report on Form 10-K as filed on April 27, 2015, for a discussion of our critical accounting policies and estimates. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a “smaller reporting company” as defined by Item 10 of Regulation S-K, we are not required to provide information required by this Item. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Securities and Exchange Commission defines the term “disclosure controls and procedures” to mean a company's controls and other procedures of an issuer that are designed to ensure that information required to be disclosed in the reports that it files or submits under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Securities Exchange Act of 1934 is accumulated and communicated to the issuer’s management, including its chief executive and chief financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. The Company maintains such a system of controls and procedures in an effort to ensure that all information which it is required to disclose in the reports it files under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified under the SEC's rules and forms and that information required to be disclosed is accumulated and communicated to the chief executive and interim chief financial officer to allow timely decisions regarding disclosure. 13 As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based on this evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that the Company’s disclosure controls and procedures are not effective as of such date. The Chief Executive Officer and Chief Financial Officer have determined that the Company continues to have the following deficiencies which represent a material weakness: 1. The Company intends to appoint additional independent directors; 2. Lack of in-house personnel with the technical knowledge to identify and address some of the reporting issues surrounding certain complex or non-routine transactions. With material, complex and non-routine transactions, management has and will continue to seek guidance from third-party experts and/or consultants to gain a thorough understanding of these transactions; 3. Insufficient personnel resources within the accounting function to segregate the duties over financial transaction processing and reporting; 4. Insufficient written policies and procedures over accounting transaction processing and period end financial disclosure and reporting processes. To remediate our internal control weaknesses, management intends to implement the following measures: · The Company will add sufficient number of independent directors to the board and appoint additional member(s) to the Audit Committee. · The Company will add sufficient accounting personnel to properly segregate duties and to effect a timely, accurate preparation of the financial statements. · The Company will hire staff technically proficient at applying U.S. GAAP to financial transactions and reporting. · Upon the hiring of additional accounting personnel, the Company will develop and maintain adequate written accounting policies and procedures. The additional hiring is contingent upon The Company’s efforts to obtain additional funding through equity or debt and the results of its operations. Management expects to secure funds in the coming fiscal year but provides no assurances that it will be able to do so. Changes in Internal Control Over Financial Reporting Except as set forth above, due to the new business plan, we are in the process of finalizing our controls over the new business process. Limitations on the Effectiveness of Controls The Company’s management, including the CEO and CFO, does not expect that our disclosure controls and procedures or our internal control over financial reporting will prevent or detect all error and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. Further, the design of the control system must reflect that there are resource constraints and that the benefits must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of controls. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Projections of any evaluation of controls effectiveness to future periods are subject to risks. Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. 14 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS Management is not aware of any legal proceedings contemplated by any governmental authority or any other party involving us or our properties. As of the date of this Quarterly Report, no director, officer or affiliate is (i) a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceedings. Management is not aware of any other legal proceedings pending or that have been threatened against us or our properties. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS The Company has 75,000,000 authorized shares of common stock with a par value of $0.001 per share. On August 29, 2013, the Company issued 3,000,000 shares of common stock for cash proceeds of $3,000 at $0.001 per share. On September 23, 2013, the Company issued 1,400,000 shares of common stock for cash proceeds of $7,000 at $0.005 per share. On October 17, 2013, the Company issued 1,120,000 shares of common stock for cash proceeds of $11,200 at $0.01 per share. The sales were exempt under Section 4(2) and 3(b) of the Securities Act of 1933, as amended, and the rules and regulations promulgated there under, including Regulations D, due to the facts that the investor was an accredited investor, had acquired the shares for investment purposes and not with a view for re-distribution, had access to sufficient information concerning the Company, and the certificate(s) representing such shares will bear a restrictive legend. ITEM 3. DEFAULTS UPON SENIOR SECURITIES We have no senior securities outstanding in any of the periods presented in these financial statements. ITEM 4. MINE SAFETY DISCLOSURES Not applicable to our Company. ITEM 5. OTHER INFORMATION On October 14, 2015, Elena Trinidad resigned as Chief Financial Officer and Director of the Company to pursue other opportunities. Ms. Trinidad resignation was not due to, and was not caused by, in whole or in part, any disagreement with the Company, where related to the Company’s operations, policies, practices or otherwise. 15 ITEM 6. EXHIBITS Exhibit No. Description 31.1 Certification by the Principal Executive Officer of Registrant pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rule 13a-14(a) or Rule 15d-14(a)). 31.2 Certification by the Principal Financial Officer of Registrant pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (Rule 13a-14(a) or Rule 15d-14(a)). 32.1 Certification by the Principal Executive Officer pursuant to 18 U.S.C. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification by the Principal Financial Officer pursuant to 18 U.S.C. 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 16 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Kange Corp. Dated: October 15, 2015 By: /s/ Victor Stepanov Victor Stepanov Chief Executive Officerand Chief Financial Officer 17
